                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

KIMBERLY D. TROTTER                              )
                                                 )
                Plaintiff,                       )
                                                 )
        V.                                       )       Civil Action No. 18-233-CFC-SRF
                                                 )
NANCY A. BERRYHILL, Acting                       )
Commissioner of Social Security                  )
                                                 )
                Defendant.                       )

                              REPORT AND RECOMMENDATION
I.      INTRODUCTION

        Plaintiff Kimberly D. Trotter filed this action on February 9, 2018. (D.I. 1) She proceeds

pro se. A briefing schedule was entered on June 25, 2018, and it gave Plaintiff until August 6,

2018 to submit an opening brief. (D.I. 11) To date, Plaintiff has not filed an opening brief. On

April 12, 2019, Plaintiff filed a letter with the court indicating that the Plaintiff is "currently still

under doctor [sic] orders." (D.I. 24) The court treats this letter as a further request for an

extension to file Plaintiffs opening brief on appeal.

II.     BACKGROUND

        Plaintiff commenced this action on February 9, 2018. (D.I. 1) The scheduling order

provided a deadline for filing Plaintiffs opening brief of August 6, 2018. (D.I. 11) On August

3, 2018, Plaintiff filed a motion to extend time to file her opening brief, which was granted by

the court on August 6, 2018. (D.I. 12) Plaintiffs opening brief became due on or before

September 6, 2018. The deadline passed and Plaintiff did not file an opening brief nor request a

further extension of time to file it.

        On November 16, 2018, the court issued an Order to Show Cause on or before December

7, 2018 as to why this case should not be dismissed for failure to prosecute, pursuant to D. Del.
LR 41.1. (D.I. 14) On November 30, 2018, Plaintiff filed a motion for extension of time to file a

response to the Order to Show Cause, which the court granted on December 4, 2018. (D.I. 15;

D.I. 16) Plaintiffs opening brief became due on or before January 4, 2019. (D.I. 16) On the

January 4, 2019 deadline, Plaintiff did not file an opening brief. However, she submitted a letter

to the court indicating that she was seeking attorney representation. (D.I. 17)

       Therefore, on January 7, 2019, the court issued an Order to Show Cause as to why the

case should not be dismissed for failure to prosecute, pursuant to D. Del. LR 41.1, and ordered

that Plaintiff submit her opening brief on or before February 8, 2019. (D.I. 18) On January 7,

2019, Plaintiff filed a letter that she called an "Amended Statement," expressing concern over

her previous attorney's legal advice. (D.I. 19) Beyond this letter response, Plaintiff did not

respond to the Order to Show Cause. On February 4, 2019, Plaintiff filed another motion for

extension of time to file a response to the Order to Show Cause, which the court granted on

February 5, 2019. (D.I. 20; D.I. 21) Plaintiffs opening brief became due on or before March 8,

2019. (D.1. 21)

       On March 8, 2019, without filing her opening brief, Plaintiff filed yet another motion for

extension of time to file a response to the Order to Show Cause, which the court granted on

March 11, 2019. (D.I. 22; D.I. 23) Plaintiffs opening brief became due on or before April 12,

2019 and the court explained that there would be no further extensions. (D.I. 23) On April 12,

2019, Plaintiff filed a motion for extension of time to file her opening brief. (D.I. 24) Plaintiffs

most recent motion equates to at least her fifth request to extend the time to file her opening brief

on appeal.




                                                 2
III.   LEGAL STANDARD

       Pursuant to Fed. R. Civ. P. 41(b), a court may dismiss an action "[i]fthe plaintiff fails to

prosecute or to comply with [the Federal Rules] or a court order .... " Fed. R. Civ. P. 41(b).

Although dismissal is an extreme sanction that should only be used in limited circumstances,

dismissal is appropriate if a party fails to prosecute the action. See Harris v. City of

Philadelphia, 47 F.3d 1311, 1330 (3d Cir. 1995).

       The Court considers the following factors to determine whether dismissal is warranted:

(1) the extent of the party's personal responsibility; (2) the prejudice to the adversary caused by

the failure to meet scheduling orders and respond to discovery; (3) a history of dilatoriness; (4)

whether the conduct of the party was willful or in bad faith; (5) the effectiveness of sanctions

other than dismissal, which entails an analysis of other sanctions; and ( 6) the meritoriousness of

the claim or defense. See Paulis v. State Farm Fire and Cas. Co., 747 F.2d 863, 868 (3d Cir.

1984); see also Emerson v. Thiel Coll., 296 F.3d 184, 190 (3d Cir. 2002).

       The Court must balance the factors and may dismiss the action even if all of them do not

weigh against Plaintiff. See Emerson, 296 F .3d at 190 (3d Cir. 2002). Because dismissal for

failure to prosecute involves a factual inquiry, it can be appropriate even if some of the Paulis

factors are not satisfied. See Hicks v. Feeney, 850 F .2d 152, 156 (3d Cir. 1998); Curtis T

Bedwell & Sons, Inc. v. International Fidelity Ins. Co., 843 F.2d 683, 696 (3d Cir. 1988)

(holding that not all Paulis factors must weigh in favor of dismissal).

IV.    DISCUSSION

       I recommend that the Paulis factors warrant dismissal of Plaintiffs claims. First, as a

pro se litigant, Plaintiff is solely responsible for prosecuting her claim. See Hoxworth v. Blinder,

Robinson & Co., 980 F .2d 912, 920 (3d Cir. 1992). In addition, Defendant is prejudiced by




                                                  3
Plaintiffs failure to prosecute. Prejudice occurs when a plaintiffs failure to prosecute burdens

the defendant's ability to prepare for trial. Ware v. Rodale Press, Inc., 322 F.3d 218, 222-23 (3d

Cir. 2003). Here, Plaintiffs failure to file her opening brief impedes Defendant's ability to

meaningfully respond to the scope of Plaintiffs appeal and to submit Defendant's cross-motion

for summary judgment.

         As to the third factor, there is a history of dilatoriness given that Plaintiff has filed

numerous (at least five) motions for extension of time to respond to the court's Orders to Show

Cause and file her opening brief. (D.I. 15; D.I. 20; D.I. 22; D.I. 24) As to the fourth factor, the

court will not conclude at this time that the Plaintiffs failure to prosecute is willful or in bad

faith. As to the fifth factor, monetary sanctions are not a consideration. 1 As to the sixth factor,

the merits of the claim, Plaintiff filed for both Social Security Disability Insurance Benefits

("DIB") under Title II, and Supplemental Security Income Benefits ("SSI") under Title XVI of

the Social Security Act (the "Act"). (D.I. 8-5 at 2-12) On September 1, 2016, the

Administrative Law Judge ("ALJ") dismissed Plaintiffs request for a hearing based on her DIB

application. (D.I. 8-2 at 38) The Appeals Council subsequently denied Plaintiffs request for

review on December 11, 2017, rendering the ALJ' s decision the final decision of the

Commissioner. (Id. at 6-9) On February 9, 2018, Plaintiff brought the instant civil action

challenging the ALJ's decision. (D.I. 2) At this stage of the proceedings, the court cannot assess

whether Plaintiffs claims have merit, despite her failure to prevail on the merits of her claims at

the administrative level.




1
    The Plaintiff was granted leave to proceed in forma pauperis. (D.I. 4)


                                                     4
       Therefore, given Plaintiff's failure to file an opening brief and her history of dilatoriness,

the court recommends that the Paulis factors weigh in favor of dismissal. 2

V.     CONCLUSION

       For the foregoing reasons, the court recommends dismissing the case without prejudice

for failure to prosecute. The Clerk of Court shall cause a copy of this Report and

Recommendation to be mailed to Plaintiff.

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

Civ. P. 72(b)(l), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The objections and responses to the objections are limited to five (5)

pages each.

       The parties are directed to the court's Standing Order In Pro Se Matters For Objections

Filed Under Fed. R. Civ. P. 72, dated October 9, 2013, a copy of which is available on the

court's website, http://www.ded.uscourts.gov.



Dated: April ~ ' 2019

                                                                     AGISTRATE JUDGE




2
  To the extent that Plaintiff alleges attorney malpractice, the court cannot address these
allegations on appeal. (D.I. 19) See Peters v. Berryhill, 2017 WL 3437332, at *4 (S.D. Ill. Aug.
10, 2017) ("Any argument that plaintiff's attorney committed malpractice in representing him
before the agency cannot be considered here because professional negligence, if it occurred,
would not be grounds to reverse the Commissioner's decision.").


                                                 5
